 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStorer Communications, Inc. and its Subsidiaries,Middlesex Cable Vision, Inc., Storer RiverfrontCable Communications, Inc., Futurevision CableEnterprises, Inc., and CATV Service Companyand Local 827, International Brotherhood ofElectrical Workers, AFL-CIO. Cases 22-CA-13569, 22-CA-13668, 22-CA-13669, 22-CA-13844, and 22-CA-13845November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn April 16, 1986, Administrative Law JudgeJames F Morton issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed cross-exceptions, asupporting brief, and a brief opposing the GeneralCounsel's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord' in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,2 and conclusions only to the extentconsistent with this decision'We grant the General Counsel s unopposed motion to correct thetranscript to record the allegations of amended par 16 of the complaintas followsAbout January 15, 1985, Respondent, acting through Barbara Silk-worth at Respondent s Futurevision Cable Enterprises facility, sought toundermine the Union by (a) informing employees that the benefits en-joyed by nonunion employees were not available to employees represent-ed by the Union in Unit C, and (b) informing employees that Improvedbenefits could be available if the employees employed in Unit C were notrepresented by the Union2 The Respondent has excepted to some of the judge s credibility findnip The Board will not overrule an administrative law judge's credibil-ity resolutions based on the demeanor of the witnesses unless the clearpreponderance of all the relevant evidence convinces us that they are in-correct Standard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d362 (3d Cif 1951) However, the Respondent correctly contends that, because the judge did not base his credibility determinations on demeanor,the Board may make Independent evaluations of credibility Such deter-minations are to be based on the weight of evidence, established facts,inherent probabilities, and reasonable inferences drawn from the recordas a whole Vic Koenig Chevrolet, 263 NLRB 646 fn I (1982) We havecarefully examined the record with a view to the above considerations,and we find no basis for overturning the judge's credibility resolutionsWe do not rely on the judge s finding, contained in fn 3 and in partII,B,9 of his decision, that the Respondent has a corporate policy ofpaying the same wages to employees of similar skills who work in a de-fined geographical area such as New JerseyThe first sentence of part II,B,I of the judge's decision should begin,On 26 [not 20] March 1984 ' Part II,B,4,d of the decision shouldrefer to employee George Cifuentes (not Fuentes) The first sentence ofpart II,C,8 of the decision should place Stephen Wydner s discharge inJuly 1985 (not 1975) In part II,B,10 the judge stated that all the employ-ees polled by the Respondent indicated that they no longer desired unionrepresentation Actually, one employee voted in favor of the UnionNone of these inadvertent errors affects the decision in this case297 NLRB No 431 We affirm the judge's finding that certainstatements by Respondent's officials to technicalemployees at Willingboro violated Section 8(a)(1)of the Act by implying that they would not receiveraises and promotions because they had chosen tobe represented by the Union 3 We find no merit,however, in the General Counsel's contention thatthose statements violated Section 8(a)(5) as wellThose statements, though unlawful, were made inthe context of ongoing negotiations, between theRespondent and the Union The Respondent bar-gained in good faith and is not even alleged tohave engaged in surface bargaining None of thecredited testimony indicates that the Respondentsought to evade its duty to bargain with the Unionby dealing directly with employees 42 The judge correctly found that the Respond-ent's September 1984 revision of its drug/alcoholpolicy was a mandatory subject of bargainingJohnson-Bateman Go, 295 NLRB 180 (1989) How-ever, we disagree with his finding that the Re-spondent's unilateral change in its drug/alcoholpolicy did not violate the Act because the Re-spondent bargained with the Union over thechange before it was implemented The judgerelied on the fact that, even though the revisedpolicy was announced to employees as effective im-mediately, "none of the employees in any of theunits were subjected to the operations of therevised policy until about ten months later" Al-though we do not wish to quibble over the precisemeaning of "implemented" in this context, it isplain that the Respondent here announced in nouncertain terms that, as of the date of its notice, its3 We do not rely on the judge s remarks in part II,C,3 of his decisionconcerning the applicability of SCA Services of Georgia, 275 NLRB 830(1985) However, we reject the Respondent's contention that that case re-quires a finding that the statements in question were lawful In SCA Serv-ices, the employer s plant manager told an employee that unit employeeshad not received a retroactive pay raise because the union s representative had failed to 'settle the contract' some months earlier Because theemployees had voted to reject the employer's wage offer, including a ret-roactive raise, the employees knew the real reason they had not receivedretroactive raises•viz, that the employees themselves had rejected theemployer s offer Under those circumstances, the Board found the plantmanager's statement not to have violated Sec 8(a)(1) Id at 835 Here, bycontrast, the Union had rejected the Respondent's initial wage offer, pre-sumably in an attempt to induce the Respondent to offer a more attrac-tive package The Union, in other words, apparently was representing thetechnical employees in a manner that It hoped would produce a more ac-ceptable contract than the Respondent had proposed Under those cir-cumstances, the Respondent's attempt to place on the Union the onus forthe employees' not having received merit raises was a violation of Sec8(a)(1)4 The cases cited by the General Counsel in support of this contentionare inapposite In Alpha Cellulose Corp, 265 NLRB 177 (1982), enfdmem 718 F 2d 1088 (4th Car 1983), the objectionable statements werefound to violate Sec 8(a)(1), not Sec 8(a)(5) In Safeway Trails, 233NLRB 1078 (1977), enfd 641 F 2d 930 (DC Cm 1979), unlike this case,the employer's statements were aimed at undermining the authority ofthe union s negotiator, in order to have him replaced by someone moreacceptable to the employer STORER COMMUNICATIONS297employees could be subjected at any time to ademand by one of its supervisors to submit to asearch or to a blood or urine test as a condition ofemployment Thus, for all intents and purposes, theunit employees' working conditions were changedunilaterally as of the time the Respondent an-nounced its revised policy, and that unilateralchange violated Section 8(a)(5) This unlawful actis not redeemed by the fortuity that the Respond-ent happened not to cause any unit employee tosubmit to a drug test for several months, becausethe Respondent claimed the right to require such atest at any time 5Having found that the Respondent's unilateralrevision of its drug/alcohol policy violated theAct, we must formulate a remedy for the violationWe find that the appropnate remedy will varyamong the units involved in the caseFirst, concerning the technical unit at Willing-boro, even though the Respondent unlawfully im-plemented the revised drug/alcohol policy with re-spect to those employees, we agree with the judgethat the Respondent then bargained with the Unionover the enforcement provisions of the new policyat numerous bargaining sessions thereafter TheUnion had ample opportunity to, and did, expressits views concerning the new policy, the Respond-ent's negotiators even urged the Union's represent-atives to offer alternative provisions, but theUnion's negotiators never did so There is no alle-gation that the Respondent engaged in surface bar-gaining, and during the negotiations, no employeewas forced to submit to a search or a drug or alco-hol testUnder all the circumstances, therefore, we shallnot require the Respondent to rescind its reviseddrug/alcohol policy and reinstitute the policy ineffect before October 1984 with respect to thetechnical employees at Willingboro because wefind that it already has bargained in good faithover the enforcement provisions of the newThe judge's reliance on Merhcenter Mid-South Hospital, 221 NLRB670 (1975), is misplaced In Medicenter, the Respondent announced onJuly 29 that It would begin requiring employees to submit to polygraphexaminations on July 31 Id at 672-673 Thus, the employer notified em-ployees in advance of a policy change that would take effect 2 days laterHere, by contrast, the Respondent Informed its employees that, effectiveimmediately, they might be required to undergo searches or tests fordrugsWe find Electric-Flex Ca, 238 NLRB 713 (1978), enfd mem 624 F 2d1103 (7th Cm 1979) chspositive In that case, one of the Respondent's su-pervisors announced a unilateral change in a safety rule and in the penal-ty for infractions of the revised rule The administrative law judge, in adecision affirmed by the Board, rejected the argument that no violationshould be found because the new rule had not been enforced Rather, be-cause higher levels of management had not disavowed or rescinded thenew rule, the judge found that the unilateral change violated Sec 8(a)(5)238 NLRB at 731 In this case, the Respondent's new drug/alcoholpolicy was promulgated by its top management A fortiori, then, the factthat the new drug/alcohol policy was not "enforced" immediately doesnot preclude our finding a violationpolicy 6 Although the Board usually requires suchrescission•in most cases because there has been nosubsequent bargaining•there is no absolute ruleprecluding a finding that the parties have subse-quently bargained in good faith over the changeDependable Maintenance Co, 274 NLRB 216, 219(1985), supp dec 276 NLRB 27 (1985), NLRB vCauthorne Trucking, 691 F 2d 1023 (D C Cir1982) See also La Porte Transit Co v NLRB, 888F 2d 1182 (7th Cir 1989) Contrary to our dissent-ing colleague, this is so even if the change has notbeen rescinded for the duration of the bargainingIn both Dependable Building Maintenance andCauthorne Trucking, the employers had made uni-lateral changes that they had not rescinded duringthe postimplementation bargaining period, yet theBoard in Dependable and the Court in Cauthornefound that good-faith bargaining still could takeplace 76 Member Cracraft would require the Respondent to reinstate the oldpolicy as It applied to the technical employees at Willingboro Neitherthe postimplementation negotiations nor the Respondent's failure to re-quire employee submission to the new policy requires departure from thetraditional remedy of restoration of the status quo ante At every negotia-tion session, the Union protested unilateral implementation It also wroteletters demanding rescission Moreover, although no employee was testedunder the new policy, all employees were required to sign receipts ac-knowledging the new policy and were Informed that the new policy waseffective immediately Ironically, although relied on in finding a unilater-al change, these factors are Ignored by her colleagues in formulating aremedy The postimplementation bargaining that did take place in thiscase occurred against a backdrop of the Respondent s unlawful unilateralchange on the very subject about which the parties were bargainingUnder these circumstances, Member Cra.craft is unwilling to agree thatthis unfair labor practice is remedied by a cease-and-desist orderDependable Maintenance Ca, 274 NLRB 216, 219 (1985), on which hercolleagues rely, is distinguishable There the violation turned on the em-ployer's failure to afford the union time to study information relating toproposals already on the table However, further bargaining after receiptof the information revealed that the union would not alter its demandsSee Lehigh Portland Cement Co, 286 NLRB 1366 fn 5 (1987) (Dependa-ble Maintenance distinguishable because the employer therein could eraseeffects of unilateral change by rescinding the changes and allowing timeto bargain to Impasse before reimplementing the changes), see also South-west Forest Industries, 278 NLRB 228 (1986) (Igpendable Maintenance dis-tinguishable as changes were already on the bargaining table prior to uni-lateral implementation and union allegedly bargained to Impasse despitepremature implementation) Indeed, as the majority notes, SouthwestForest Industries is distinguishable However, this misses the point In thatcase, the union refused to bargain in light of the unremedied unfair laborpractices The anomaly in the majonty's holding is that It may well beconcluded that refraining from further bargaining was the more advanta-geous courseIn finding Dependable Maintenance distinguishable, Member Cracraftdoes not pass on whether she would have reached the same result in thatcaseI Lehigh Portland Cement Ca, 286 NLRB 1366 fn 5 (1987), cited byour colleague, implies that good-faith bargaining cannot occur in thepresence of unrescmded unilaterally changed conditions because suchchanges necessarily undermine the Union's bargaining position to such adegree that further bargaining is Incapable of erasing the effects of theoriginal violation However, as we have noted, both Dependable Mainte-nance and Cauthorne Trucking Involved unrescmded unilateral changesMoreover, the Court in Cauthorne Trucking specifically rejected "anypresumption that an employer's unfair labor practice automatically pre-cludes the possibility of meaningful negotiations and prevents the partiesfrom reaching a good faith impasse" 691 F 2d at 1025 That reasoningContinued 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDClearly, there are circumstances where thenature of an employer's unilateral change, unlessrescinded, will preclude postimplementation good-faith bargaining In Lehigh Portland Cement, for ex-ample, the employer had bargained (but not to im-passe) over one set of proposals and then, without'warning, switched to a different set containing nu-merous significant changes in existing conditionsWhen the union made an unconditional offer forthe striking employees to return to work, the em-ployer unilaterally implemented the entire surpnsepackage of proposals, concerning which no bar-gaining at all had taken place We agree with thejudge in that case that where the employer "didnot in good faith bargain to impasse and imple-mented a proposal with a number of terms whichwere so oppressive as to suggest an intent to ob-struct agreement, the Board's traditional [status quoante] remedy is particularly appropnate "8 Similar-ly, an employer's unilateral decision to close aplant and transfer operations to a faraway location,if found to be a mandatory bargaining subject andif implemented before the union had an opportuni-ty to bargain, would so undermine the union's bar-gaining position that good-faith bargaining couldnot thereafter take place unless a status quo anteremedy was imposedHere, however, we have found that the Re-spondent has not otherwise bargained in bad faithconcerning the technical unit, and there is no evi-dence that it implemented its new drug policy inorder to obstruct agreement Nor do we find thatthe Respondent's implementation of its policy here,through its announcement of new rights it was as-serting with respect to drug search and testing, un-dermined the Union's strength in asserting its posi-tion 9 Accordingly, although we shall order theRespondent to cease and desist from making fur-ther unilteral changes in that policy, we shall not)was accepted by the Board, at least implicitly, in both Dependable Main-tenance decisions To the extent Lehigh Portland Cement suggests a per serule to the contrary, we deem It of questionable authority, and we de-cline to follow itSouthwest Forest Industries, 278 NLRB 228 (1986), on which our col-league also relies, is inapposite There, unlike this case, no bargaining fol-lowed the employer s implementation of unilateral changes, thus, therewas no possibility that the parties had bargained to Impasse after thechanges had been made8 286 NLRB 1366, 1389 (1987)9 As we have noted, the Union opposed the enforcement provisions ofthe new policy However although the drug/alcohol issue was discussedat all of the bargaining sessions after the new policy had been implement-ed, the Union did not offer any alternative proposalsHad the Respondent applied the new drug policy to employees in thetechnical unit by requiring them to submit to searches or tests when Ithad not yet bargained to impasse, we should have to consider whethersuch an application of the new policy would cause us to alter our findingthat the bargaining was in good faith Under the circumstances, however,that is a matter we need not decideorder it to reinstitute the old policy as it applied tothe Willingboro technical unit 10The foregoing findings do not apply, however,to the Respondent's Port Murray or Middlesex lo-cations, or to its clerical employees at WillingboroIn the case of Port Murray, although the Unionhad been certified as the representative of an all-employee unit at the facility, the Respondent hadrefused (and, at the time of the hearing, still wasrefusing) to recognize or bargain with the Unionthere " Counsel for the Respondent stipulated atthe hearing that, concerning Port Murray, " nonotice was given to the Union about the drug andalcohol modification, nor was an opportunity givento the Union to bargain over it "12 Moreover, atthe outset of the negotiations described above, theRespondent's negotiators rejected the Union's sug-gestion that the parties negotiate a statewide con-tract, and insisted instead that they were there totalk about only the technical unit at Willingboro 13Even after the change in the drug/alcohol policy,the Respondent rejected another attempt by theUnion to negotiate a statewide agreement In theface of the Respondent's own express limitation ofthe negotiations to the technical unit at Willing-boro, and to the parties' evident mutual acceptanceof that limitation, we do not find that the Respond-ent bargained over the new drug/alcohol policywith respect to any employees other than the Will-ingboro techmcalsBecause we find that the Respondent did not ful-fill its obligation to bargain with the Union over itsrevised drug/alcohol policy as it applied to the unitat Port Murray and the clerical unit at Willing-'• That the Respondent in December 1984 instructed its regional man-agers to require drug/alcohol tests of employees who had been involvedin motor vehicle accidents does not alter our conclusion The Respondentalready had asserted the right to test any employee for any reason, andthis amplification merely specified a circumstance in which testing wouldbe done" The Board found that the Respondent violated the Act by refusingto recognize and bargain with the Union at Port Murray CA TV ServiceCo, 275 NLRB No 109 (1985) (unpublished), enfd mem 786 F 2d 1145(3d Or 1986)12 The Respondent notes that it announced its revised drug/alcoholpolicy in September 1984, before the Union was certified at Port MurrayThat fact is not dispositive, however, because the Union had won a rep-resentation election at Port Murray in March 1984, long before the newpolicy was announced It is well settled that, when a union has received amajority of the votes in a representation election, the employer may vio-late the Act by unilaterally changing unit employees' working conditions,even though the union has not yet been certified Mike O'Connor Chevro-let, 209 NLRB 701, 703 (1974), enf denied on other grounds 512 F 2d684 (8th Cu. 1975)"Although testimony at the hearing establishes that the negotiationswere limited to "Willingboro only, and not specifically to the technicalemployees there, later correspondence between the parties (including cor-respondence following the Union's protest over the new drug policy)refers repeatedly to the negotiations concerning the Willingboro techm-cols We agree with the judge's finding (to which no exceptions havebeen filed) that negotiations were limited to the technical unit at Willing-boro I--1' - • STORER COMMUNICATIONS299boro, we shall order it to rescind the revised policyand reinstate its preexisting policy where thoseunits are concerned, and, on request, to bargain ingood faith with the Union before implementing anynew policy affecting employees in either unit 14The Respondent also failed to bargain over thenew drug/alcohol policy as it applied to the unit atMiddlesex However, the Respondent withdrewrecognition of the Union at Middlesex in January1985, and there is no allegation that the withdrawalof recognition was unlawful Consequently, be-cause there apparently is no union at Middlesexwith which the Respondent is obliged to bargain, itwould be futile for us to order the Respondent toreinstate its old drug/alcohol policy at that facilityor to bargain over any proposed changes Howev-er, we shall order the Respondent to cease anddesist from making unilateral changes in itsdrug/alcohol policy without bargaining with anyunion that may be selected to represent its employ-ees at Middlesex in the future, and to post the usualnotices3 Because bargaining had not occurred at PortMurray, the judge erred in finding that the Re-spondent lawfully discharged Stephen Wydnerfrom that facility in July 1985 The judge relied onhis finding that the Respondent had bargained toimpasse with the Union over the new drug/alcoholpolicy long before Wydner was discharged, andthat his discharge therefore arose from the applica-tion of a lawfully adopted work rule 15 In view ofthe Respondent's admitted refusal to negotiate withthe Union concerning the Port Murray employees,we find the judge erred in concluding that Wydnerwas discharged pursuant to a policy that had beenlawfully adopted at that facility Wydner's dis-charge therefore violated Section 8(a)(5) and (1) of14 Respondent later withdrew recognition of the Union as repre-sentative of the clerical employees at Willingboro As we explain below,however, that withdrawal of recognition was tainted by the Respondent'sunlawful promulgation of the revised drug/alcohol policy, and thereforecannot stand12 The Respondent appears to contend that there is no evidence to in-dicate that Wydner was discharged pursuant to its revised drug/alcoholrules We disagree The General Counsel amended the complaint at thehearing to allege that Wydner had been discharged pursuant to the Re-spondent's enforcement of the drug/alcohol policy referred to earlier inthe complaint, the amendment clearly refers to the policy announced inSeptember 1984 The Respondent amended its answer to admit that It haddischarged Wydner pursuant to its enforcement of the policy referred toin the complaint (I e, the revised policy) It is of scant significance thatthe Respondent denied having implemented its new policy in September1984, or that the new policy subjected its employees to changed condi-tions of employment In our judgment, the Respondent admitted dis-charging Wydner under the policy alleged in the complaint†the revisedpolicy Our confidence in this conclusion is bolstered by the statement atthe hearing by the Respondent's attorney that Wydner had been dis-charged based on the results of a drug test Moreover, in its brief to theBoard, the Respondent refers on at least three occasions to employeeshaving been affected by changes in its drug/alcohol policy Those state-ments, read in context, plainly refer to Wydner as the employee affectedby the enforcement of the drug testing rulesthe Act, and we shall modify the remedy andOrder to direct that he be reinstated with full back-pay 164 We also find, contrary to the judge, that theRespondent violated Section 8(a)(5) and (1) when itwithdrew recognition of the Union as the repre-sentative of the clerical unit at Willingboro, andviolated Section 8(a)(1) when it later polled theclerical employees concerning their wishes regard-ing continued union representation It is well estab-lished that an employer may lawfully withdrawrecognition from a union (after the certificationyear has elapsed) if it has reasonable doubt, basedon objective considerations, that the union nolonger has the support of a majority of the unit em-ployees, provided that doubt arises in a contextfree of serious unfair labor practices 17 Here, al-though the Respondent had objective evidence thatthe Union had lost its majority status in the clericalunit," the Respondent's action was not taken "in acontext free of serious unfair labor practices" Aswe have found, the Respondent had unlawfullypromulgated a new drug/alcohol policy, underwhich all employees could be required, as a condi-tion of employment, to submit to a blood or urinetest and/or to a search Nor did the Respondentbargain with the Union over this new policy, as itaffected the clericals, even after its implementationWe find that the Respondent's unilateral impositionof such a potentially intrusive policy, without priornotice to or bargaining with the Union, wouldhave demonstrated to the clerical employees theUnion's impotence in representing their interests tothe Respondent, and could reasonably have con-tributed to their disaffection from the Union Theexistence of a serious unremedied unfair labor prac-tice of this sort precluded the Respondent fromlawfully withdrawing recognition of the Union inthe clerical unit," and from conducting its subse-quent poll 20 Accordingly, we shall order the Re-spondent to recognize and, on request, bargainwith the Union as the representative of the clericalunit employees at Willingboro5 Despite the Respondent's unilateral change inits drug/alcohol policy, we agree with the judgethat the parties reached impasse in the Willingboronegotiations on February 21, and that the Respond-" In ordering Wydner s reinstatement with backpay, we do not pre-clude the Respondent's introducing evidence at the compliance stageconcerning the appropriateness of either or both of those remedies11Industries, 218 NLRB 658, 659 (1975)18 before the Respondent withdrew recognition, it was In-formed by a unit employee that all 16 of the clericals on the job (6 werestill honoring a picket line set up by the technical employees) had signeda statement that they no longer wanted to be represented by the Union" Guerdon Industries, supra at 660-6622‡ See Struksnes Construction, 165 NLRB 1062, 1063 (1967) 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent, in April, lawfully implemented the terms of itsfinal offer, which the Union had rejected 21 Asfound above, the Respondent had bargained ingood faith over the new drug/alcohol policy as itapplied to the Willingboro technical unit, but theparties were unable to reach agreement on thatissue Moreover, the parties failed to reach agree-ment on four other issues as well•wages, holidaypay, standby pay, and outside employment (moon-lighting) 22 The Union rejected the Respondent'sfinal offer, but offered no counterproposals Thus,we affirm the judge's finding that the parties bar-gained to impasse with respect to the Willingborotechnical employees, and that the Respondent didnot violate the Act when it implemented the termsof its final offer as to them 236 We further find that the Respondent's unlaw-ful conduct did not convert the strike by technicalemployees at Willingboro into an unfair labor prac-tice strike As the judge noted, that strike began onJanuary 21 as a walkout in protest over the disci-plining of two male unit employees for wearingearrings at work 24 The Union's chief negotiator,McLaughlin, who met with the employees after thewalkout on January 21, testified that if the earringissue had been settled, the employees would havereturned to work Employees Gregory, Kelley, andGrzesczuk testified to the same effect On January22, however, McLaughlin told the Union's attor-ney that the technical employees were upset overthe fact that bargaining was taking so long, and theattorney responded that the walkout appeared tobe "an unfair labor practice situation "25 Indeed,the bulk of the testimony indicates that the employ-ees' chief concern was over the perceived slowprogress of negotiations McLaughlin and the otheremployees testified that by January 24 (when thepicket line went up), the technical employeeswould not have returned to work without a con-tract or, at the very least, a show of good-faith bar-gaining by the Respondent 2621 See Dependable Building Maintenance and NLRB v CauthorneTrucking, supra22 We agree with the judge s finding that the Respondent did notengage in dilatory bargaining23 Member Cracraft agrees with this result24 The Respondent's conduct in disciplining the employees who woreearrings is not alleged to have been unlawful23 McLaughlin also told the attorney that the technical employeeswere upset because on January 21 the Respondent had informed theUnion that It would not bargain with the Union over a new contract forthe clericals (The Respondent contended that the clencals existing con-tract had been automatically renewed because the Union had not made atimely demand for bargaining ) The Respondent's refusal to bargain overa new contract for the clericals was the subject of an unfair labor prac-tice charge that later was withdrawn It is not alleged to be an unfairlabor practice for the purposes of this proceeding26 On January 10, the technical employees at Willingboro had voted toauthorize a strike as a means of putting pressure on the Respondent toreach a contractWe conclude that the work stoppage, whichbegan as a walkout over the earring episode, con-tinued as an economic strike that was meant to per-suade the Respondent to negotiate a contract withthe Union The judge found, and we agree, that theRespondent's unlawful statements to certain techni-cal employees did not contribute to the strike inany way See C-Lane Express, 292 NLRB 638(1989) We also find that the strike was not causedby the Respondent's unlawful revision of itsdrug/alcohol policy 27 We therefore affirm thejudge's finding that the strike was not an unfairlabor practice strike 28ORDER29A The National Labor Relations Board ordersthat the Respondent, Storer Communications, Incand its subsidiaries, Storer Riverfront Cable Com-munications, Inc , and Futurevision Cable Enter-prises, Inc, Willingboro, New Jersey, their offi-cers, agents, successors, and assigns, shal13†1 Cease and desist from(a) Making statements to employees to lead themto believe that they cannot get wage increases orpromotions because of their support for Local 827,22 In so finding, we are not unmindful of the testimony of some em-ployees that the Respondent's new policy contnbuted to their disgruntle-ment In the main, however, that testimony was either vague and general,or part of the employees' contention that the Respondent was draggingits feet in negotiations Moreover, the strike began in late January, some 4months after the new drug/alcohol policy was announced During thattime no employee had been asked to submit to a search or to a medicaltest, and the Respondent and the Union had bargained over the policyWe cannot conclude from this record that the Respondent's unlawful an-nouncement of its new drug/alcohol policy•as distinct from the admittedabsence of progress in negotiations over that policy•contributed to thestrike28 Because, as the judge found, the Respondent did not engage in dila-tory bargaining, the strike cannot be converted into an unfair labor prac-tice strike on the basis that the Respondent did not bargain in good faith29 The General Counsel requests that the remedy Include a visitatonalclause authorizing the Board, for compliance purposes, to obtain discov-ery from the Respondent under the Federal Rules of Civil Procedureunder the supervision of the United States Court of Appeals enforcingthis Order Under the circumstances of this case, we find It unnecessaryto include such a clause, and we deny the General Counsel's requestCherokee Marine Terminal, 287 NLRB 1080 (1988) Accordingly, weneed not decide the Issue, raised in the Respondent's exceptions, ofwhether the General Counsel's request for a visitatonal clause shouldhave been stncken3† The judge found, and we agree, that the Order should apply to theparent company, Storer Communications, Inc , as well as to the individ-ual subsidiaries at which violations occurred (a finding to which the Respondent does not except) The parent company and its representativeswere active participants in the unlawful activities found here The unlaw-ful revision of the drug/alcohol policy was promulgated by the parentcompany, and was announced as effective immediately in a communica-tion to employees from Terry Lee, president of Storer Communications,Inc Some of the comments to employees that have been found to violateSec 8(a)(1) were made by Barbara Silkworth, Storer's New Jersey areamanager and vice president Because the parent company and its officers(as distinct from the subsidiaries and their officers) took an active part inthe conduct found to violate the Act, we need not decide the Issue, raisedby the General Counsel, of whether Storer Communications, Inc and itssubsidiaries are a single employer, in order to direct that the Order Issueagainst the parent company STORER COMMUNICATIONS301International Brotherhood of Electrical Workers,AFL-CIO (the Union)(b)Withdrawing recognition from, or refusing tobargain with, the Union as the exclusive represent-ative of employees in the following appropriatebargaining unit (the clerical unit)All clerical employees employed by the Re-spondent at its Storer Riverfront Cable Com-munications, Inc , and Futurevision Cable En-terpnses, Inc , at its Willingboro, New Jerseyfacility, but excluding all other employees andprofessional employees, guards, and supervi-sors as defined by the Act(c)Polling the employees in the clerical unitconcerning their desires for continued representa-tion by the Union(d)Changing its drug/alcohol policy as it appliesto the employees in the clerical unit or to employ-ees in the following appropnate unit (the technicalunit)All full-time and regular part-time installers,technicians, converter repair employees, serv-ice employees, warehouse employees, andlocal origination operators employed by theRespondent at its Futurevision Cable Enter-prises, Inc , Willingboro, New Jersey location,but excluding all customer service representa-tives, office clerical employees, professionalemployees, guards, and supervisors as definedin the Actwithout first affording the Union the opportunityto bargain over the proposed changes(e)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Recognize and, on request, bargain with theUnion as the exclusive representative of the em-ployees in the clerical unit concerning terms andconditions of employment and, if an understandingis reached, embody the understanding in a signedagreement(b)Reinstate the drug/alcohol policy that ap-plied before September 1984 to employees in theclerical unit and, on request, bargain in good faithwith the Union before implementing any changesin that policy(c)Post at its facility in Willingboro, NewJersey, copies of the attached notice marked "Ap-pendix A "31 Copies of the notice, on forms pro-'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-vided by the Regional Director for Region 22,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places, includingall places where notices to employees are custom-arily posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyB The National Labor Relations Board ordersthat the Respondent, Storer Communications, Incand its subsidiary, CATV Service Company, PortMurray, New Jersey, their officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a)Changing its drug/alcohol policy withoutfirst affording the Union a meaningful opportunityto bargain over the proposed change as it appliesto employees in the following appropriate unitAll employees employed by the Employer atits Port Murray, New Jersey location, but ex-cluding all professional employees, guards andsupervisors as defined in the Act(b)Terminating any employee represented bythe Union pursuant to any change in its drug/-alcohol policy that has been implemented withoutfirst affording the Union a meaningful opportunityto bargain over the proposed change(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer employee Stephen Wydner immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges enjoyed, and make himwhole for any loss of earnings and other benefitssuffered as a result of his unlawful termination, asprescribed in F W Woolworth Co, 90 NLRB 289(1950), plus interest as computed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987) 32(b)Remove and expunge from its records andfiles any notations dealing with the termination ofal Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board'32 At compliance, the Respondent may introduce any relevant evi-dence concerning the appropriateness of either reinstatement Or makewhole relief for Wydner 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStephen Wydner, and notify him in writing that ithas done so and that it will not use the dischargeagainst him in any way(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Reinstate the drug/alcohol policy that was ineffect at the Respondent's Port Murray facilitybefore September 1984 and, on request, bargain ingood faith with the Union before implementing anychanges in that policy(e)Post at its facility in Port Murray, NewJersey, copies of the attached notice marked "Ap-pendix B "33 Copies of the notice, on forms pro-vided by the Regional Director for Region 22,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places, includingall places where notices to employees are custom-arily posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyC The National Labor Relations Board ordersthat the Respondent, Storer Communications, Incand its subsidiary, Middlesex Cablevision, Inc ,East Brunswick, New Jersey, their officers, agents,successors, and assigns, shall1 Cease and desist from(a)Changing its drug/alcohol policy withoutfirst affording any labor organization that may berecognized as the i exclusive representative of em-ployees at its Middlesex facility at East Brunswick,New Jersey a meaningful opportunity to bargainover the proposed change(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Post at its Middlesex facility in East Bruns-wick, New Jersey, copies of the attached noticemarked "Appendix C "34 Copies of the notice, onforms provided by the Regional Director forRegion 22, after being signed by the Respondent'sauthorized representative, shall be posted by the3 3 See fn 31, supra34 See fn 31, supraRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces, including all places where notices to em-ployees are customarily posted Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that the amended Com-plaint, insofar as it alleges unfair labor practices notfound above and insofar as it alleges that certainemployees have been engaged in an unfair laborpractice strike, is dismissedCopies of this Order shall be served in accord-ance with the order issued in Cases 22-RD-810and 22-RD-816 on September 13, 1985, by theBoard's Associate Executive Secretary Serviceshall be made by Region 22 of the Board upon thepetitioners in those decertification casesAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT make statements to you thatwould lead you to conclude that you cannot getwage increases or promotions because you supportLocal 827, International Brotherhood of ElectricalWorkers, AFL-CIOWE WILL NOT withdraw recognition from, orrefuse to bargain with, Local 827 as the exclusiverepresentative of employees in the following appro-priate unit (the clerical unit)All clerical employees employed at our Will-ingboro, New Jersey facility, but excluding allother employees and professional employees,guards, and supervisors as defined in the ActWE WILL NOT poll employees in the clerical unitconcerning their desires for continued representa-tion by Local 827WE WILL NOT change our drug/alcohol policywithout first giving Local 827 a meaningful oppor-tunity to bargain over the proposed change onbehalf of employees in the clerical unit or in thefollowing appropriate unit (the technical unit)All full-time and regular part-time installers,technicians, converter repair employees, serv- STORER COMMUNICATIONS303ice employees, warehouse employees and localorigination operators employed at our Willing-boro, New Jersey, location, but excluding allcustomer service representatives, offiae clericalemployees, professional employees, guards andsupervisors as defined in the ActWE WILL NOT in any like dr related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL recognize and, on request, bargainwith Local 827 as the exclusive representative ofthe employees in the clerical unit concerning termsand conditions of employment and, if an under-standing is reached, embody the understanding in asigned agreementWE WILL reinstate the drug/alcohol policy thatapplied before September 1984 to employees in theclencal unit, and WE WILL, on request, bargainwith Local 827 before implementing any changesin that policySTORER COMMUNICATIONS, INC ANDITS WHOLLY OWNED SUBSIDIARIES,FUTURE VISION CABLE ENTERPRISES,INC , AND STORER RIVERFRONTCABLE COMMUNICATIONS, INCAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT change our drug/alcohol policywithout first giving Local 827, International Broth-erhood of Electrical Workers, AFL-CIO a mean-ingful opportunity to bargain over the proposedchange on behalf of employees in the following ap-propriate unitAll employees employed at our Port Murray,New Jersey, location, but excluding all profes-sional employees, guards and supervisors asdefined in the ActWE WILL NOT terminate any employee represent-ed by Local 827 pursuant to any change in ourdrug/alcohol policy that has been implementedwithout first giving Local 827 a meaningful oppor-tunity to bargain over the proposed changeWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Stephen Wydner immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed, and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interestWE WILL remove from our records and files anyreferences to Stephen Wydner's discharge, andnotify him in writing that we have done so andthat the discharge will not be used against him inany wayWE WILL reinstate the drug/alcohol policy thatwas in effect at our Port Murray facility beforeSeptember 1984, and WE WILL, on request, bargainin good faith with Local 827 over any proposedchanges in that policy before implementing suchchangesSTORER COMMUNICATIONS, INC ANDITS WHOLLY OWNED SUBSIDIARY,CATV SERVICE COMPANYAPPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT change our drug/alcohol policywithout first giving any labor organization thatmay be recognized as the exclusive bargaining rep-resentative of our employees a meaningful opportu-nity to bargain over the proposed change on behalfof such employeesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActSTORER COMMUNICATIONS, INC ANDITS WHOLLY OWNED SUBSIDIARY,MIDDLESEX CABLEVISION INCMarguerite R Greenfield, Esq and Diane R Williams,Esq , for the General CounselMichael T McMenamin, Esq and Nancy A Noahl-Walter,Esq (Haverfield, Buescher and Chockley), of Cleveland,Ohio, for Storer Communications, Inc 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge TheIssues presented by the pleadings, as amended, arewhether Storer Communications, Inc, the parent corpo-ration of the other four companies, should be held re-sponsible to remedy the alleged unfair labor practices inthis case Obviously without prejudice to a determinationon the merits of that contention and solely for the sakeof convenience (as has been the apparent practice of thesubsidiaries themselves'), I shall refer to the parent andits four subsidiaries jointly as Storer.The unfair labor practices are alleged to be violativeof Section 8(a)(1) and (5) of the National Labor Rela-tions Act (the Act) Storer_ is alleged to have failed andrefused to bargain collectively with Local 827, Interna-tional Brotherhood of Electrical Workers, AFL-CIO(the Union) and to have unlawfully, by other acts,sought to undermine employee support for the UnionMore particularly, Storer is alleged to have (a) failed tomeet with the Union at reasonable times to bargain as toone of the four collective-bargaining units involved inthis case, (b) unilaterally changed its policy governingthe use of drugs and alcohol by its employees and unlaw-fully discharged one employee pursuant to the provisionsof its new policy, (c) unlawfully withdrew recognitionfrom the Union in one bargaining unit, (d) informed em-ployees that they could not get wage increases or addi-tional benefits through the Union, (e) unilaterally in-creased wages and benefits, and (t) unlawfully polled em-ployees as to their support for the UnionThe amended pleadings also put in issue whether astrike was caused or prolonged by Storer's alleged unfairlabor practices and whether two strikers had engaged inmisconduct whereby they forfeited any reinstatementrights they hadI heard this case in Moorestown, New Jersey, inAugust and in October 1985 On the entire record,2 in-cluding my observation of the demeanor of the witness,and after due consideration of the briefs filed by theGeneral Counsel and Storer, I make the followingIFINDINGS OF FACTI JURISDICTION AND THE UNION'S STATUSAs established in the amended pleadings, each of thecompanies named in the case caption meets the applica-ble standard set by Board for the assertion of its jurisdic-tion The pleadings also establish and I find that theUnion is a labor organization as defined in Section 2(5)of the Act1 For example, the manager of one of the subsidiaries, FuturevisionCable Enterprises, Inc , wrote the Union in the course of negotiationsand referred to Itself as Storer2 Transcript errors have been noted and correctedII THE ALLEGED UNFAIR LABOR PRACTICESA Background1 Storer's operationsStorer has its corporate headquarters in Miami, Flori-da A handbook for the approximately 3500 people em-ployed by the parent and its subsidiaries states thatStorer owns and operates 7 television stations and that itholds 375 cable communication franchises in 20 StatesThose franchises comprise Storer's Cable Communica-tions Division The Northeast Region of that division isdivided into areas There are three franchises involved inthis case, all located in the New Jersey area One is oper-ated in East Brunswick, New Jersey, by Middlesex CableVision, Inc (Middlesex), the second in Port Murray,New Jersey, is operated by CATV Services Company(CATV), and the third, in Willingboro, New Jersey, isoperated by two subsidiaries•Futurevision Cable Enter-prises Inc (Futurevision) and Storer Riverfront CableCommunications, Inc (Riverfront)2 Bargaining historyIn 1976, the Union was certified as the representativeof a unit of installers, repairmen, and maintenance em-ployees employed by Middlesex at its East Brunswickfranchise The Union has negotiated successive collec-tive-bargaining agreements for these employees, the lastone effective from 1 November 1982 through 31 Decem-ber 1984At the Port Murray facility, the Union won an elec-tion on 1 March 1984 in an all-employee unit Objectionswere filed and a certification of representative did notissue to the Union until 4 October 1984There are two other bargaining units of employees in-volved in this case•both in Willingboro, New Jersey Inlate 1982, the Union became the collective-bargainingrepresentative of the third unit involved in this case•aunit of office clerical employees (also referred to as Cus-tomer Service Representatives or CSRs)•employed byboth Futurevision and Riverfront It took 6 months ofnegotiations before agreement on a collective-bargainingagreement covering that unit was reached That agree-ment was effective from 1 March 1983 to 28 February1985 In negotiating that agreement, Storer met once amonth with the Union, the Union had protested Storer'sunwillingness then to meet more frequentlyThe last unit involved in this case is comprised of theinstallers, technicians, repair employees, service employ-ees, and related classifications of employees, employedby Futurevision at Willingboro The Union had been cer-tified on 26 March 1984 as the representative of that unit(technical unit)The issues before me concern an alleged change inSeptember 1984 in Storer's policy governing the use ofdrugs and alcohol by its employees, alleged dilatory bar-gaining by Storer for the technical unit, the alleged un-lawful withdrawal of recognition from the Union in theoffice clerical unit at Willingboro, and other allegationsspecified above STORER COMMUNICATIONS3053 Storer's drug/alcohol policyThe complaint alleges that Storer unlawfully promul-gated and implemented unilateral changes in itsdrug/alcohol policy Storer defends in part on theground that its policy on those points has not changedUntil September 1984, Storer's employee handbook con-tained the following admonition to its employeesIf you have a known history of dependence uponalcohol or drugs, you may be employed or contin-ued in employment only if the Company is satisfiedthat you have undergone complete rehabilitation Ifyou report for or are found on duty under the influ-ence of drugs or alcohol, you will be subject to dis-chargeShould you develop a problem on the job as theresult of legally prescribed medication, or off-dutyuse of alcohol, your situation will be dealt with in-dividually Rehabilitation through professionalcounseling will be your responsibility If indicated,the Company will cooperate by granting a reasona-ble leave of absence However, if you reject reha-bilitation, and satisfactory job performance is not re-stored within a reasonable penod of time you willbe subject to dischargeYou will be subject to discharge if you are in-volved in the use of illegal drugs, on or off duty Ifyou engage in selling, dispensing or otherwise traf-ficking in illegal drugs, on or off duty, you will bedischarged and reported to the proper authoritiesfor prosecution under the applicable cnmmal stat-uteB Chronology of Events1 Initial bargaining in the technical unitOn 20 March 1984, the Union was certified as the col-lective-bargaining representative of the employees atWillingboro in the technical unit, described above TheGeneral Counsel contends that Storer failed to meet withthe Union at reasonable times to bargain as to those em-ployees There is no contention that Storer engaged insurface bargainingThe Union did not make a request to bargain as to thetechnical unit until 24 May 1984 It had waited the 2months since its certification to write Storer because theUnion had hoped to coordinate bargaining for the tech-nical unit with bargaining for other units of Storer em-ployees that it represents When the Union did not re-ceive an answer to its 24 May letter, it wrote Storer on26 June 1984 seeking a response Storer wrote the Unionon 28 June to acknowledge receipt of the 24 May letterThe parties stipulated that Storer had written its 28 Juneletter before it received the Union's 26 June letter In itsresponse, Storer asked the Union to submit its proposalsin writing for consideration by the "appropriate compa-ny personnel" The Union wrote on 11 July that itwanted a short-term contract with an expiration date thesame "for all technical agreements" It enclosed a copyof a contract for another unit as a guideline but made nospecific demands on wages or otherwise Storer repliedon 23 July that it is not interested in a short-term agree-ment and presented its proposed contract terms for thetechnical unitOn 27 July the Union wrote Storer that it could meeton the proposals "on August 13, 14, 15, 16, 17, 1984"and asked it to make its "date selections" Storer notifiedthe Union that it selected the 17 August date The initialbargaining session was, however, postponed 6 days be-cause Storer's chief negotiator was ill2 The negotiations in the summer and fall of1984•the drug/alcohol policyOn 23 August, the first negotiating session for thetechnical unit was held Joseph McLaughlin, a memberof the Union's executive board, was its chief negotiatorStorer's negotiators were Fred Epstien, an attorney fromthe corporate office in Miami, and Jimmy Davidson,general manager of the Willingboro facility McLaughlininformed Epstien and Davidson, at the outset of the ses-sion, that the Union was seeking a statewide contract•one that obviously would cover other units besides thetechnical unit Epstien replied that the negotiationswould be limited to the technical unit at WillingboroThe parties agreed to discuss first the "non-economic"issues, those that did not have direct cost figures Theyreviewed, page by page, noneconomic proposals andreached agreement on several As the meeting came toan end, the parties discussed the matter of selecting adate for the next meeting There is a conflict in the testi-mony before me as to that discussionMcLaughlin testified that, at the end of the bargainingsession, he asked Epstien to set a date for the next meet-ing but that Epstien "insisted" that the scheduling bedone by mail and he and Davidson had "to consult withthe hierarchy down in Miami to establish dates"McLaughlin testified that he "verbally" suggested datesbut later had them put in writing, because of Epstien'sinsistence The General Counsel offered the testimony ofthe Union's steward, James Gregory, as corroborationHis account follows McLaughlin said he wanted to ex-pedite the negotiations and asked Epstien for a date tomeet again Epstien said that he was looking at lateSeptember/early October McLaughlin "became veryupset at this and went into a good 10 minute dissertationas he can do it, about how [the employees] had waitedlong enough" Epstien asked McLaughlin for datesWhen McLaughlin gave him 10 to 15 dates, Epstien saidhe could not accept them but that the dates would haveto be in writing McLaughlin, still upset, said he woulddo so but that he was not satisfied with a date in lateSeptember or early October and that a stnke was possi-bleEpstien testified for Storer that McLaughlin, at theclose of the 23 August session, proposed meeting againin "October," that he (Epstien) suggested a date in lateSeptember, and that McLaughlin then "went into a bigargument and discussion that [Storer was] attempting todelay the meetings which [Epstien] didn't understand atthe time" as he, Epstien, had proposed a date earlier thanthe one offered by McLaughlin Epstien related that,after awhile, everything calmed down and it was agreedthat the dates would be set up via the mail 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe testimony of the Willingboro plant manager, Da-vidson, was that, toward the conclusion of the 23 Augustmeeting, McLaughlin offered "early September as thenext date to meet Fred Epstien offered sometime inOctober [and] McLaughlin just kind of went off on atangent and said if [Storer would not] meet more regu-larly, that they would go on strike"The account given by Shop Steward Gregory wasquite detailed and was substantially consistent, despitevigorous cross-examination Its substance was supportedby Storer's plant manager and I credit itOn 24 August, the Union's vice president wrote Da-vidson that it is looking to conclude negotiations as expe-ditiously as possible, that its representatives are available"August 31-September 4, 5, 7, 10, 11, 12, 13, 17, 24,"and that "the Union is prepared to conduct night bar-gaining sessions and on weekends if the need arises" Da-vidson responded by letter dated 30 August and "select-ed the 13th of September" to continue negotiations in thetechnical unitOn 13 September, agreement was reached as to estab-lishing a safety committee McLaughlin responded toStorer's grievance-arbitration proposal by stating that itwas acceptable so long as it was also going to be fol-lowed at other Storer units represented by the UnionStorer, at that session, also honored the Union's requestsfor written descriptions of the job duties of the unit em-ployees and for related dataOn 19 September, Storer's president sent copies of anotice to all employees under the subject, "Alcohol andDrugs" The notice readAttached is a copy of the Company's recentlyadopted policy with respect to alcohol and drugsThis new policy is considerably expanded over thepolicy with which you are familiar and which is re-printed at page 11 in the Personnel Policies sectionof the Employee Handbook (The Handbook isbeing revised and new pages will be provided toyou as soon as they are ready )The important elements are that the Company is(1)introducing an employee assistance plan de-signed to help those with a drug and alcoholproblem rehabilitate themselves,(2)putting into effect strict work rules con-cerning the union and abuse of alcohol anddrugsThe policy is effective immediatelyPlease acknowledge that you have received, readand understand the attached by signing the receiptbelow and returning it to your supervisorThe policy was spelled (Alt in 3-1/2 pages annexed tothis notice Briefly, the policy provides for paid rehabili-tation for employees with alcohol or durg problems, forimmediate discharge for refusal to participate, for thesearch for drugs of vehicles, desks etc of each employee,for blood and urine testing of each employee upon a su-pervisor's request, and for each employee to provide, onrequest, a signed certification that illegal drugs are notusedUnion Representative McLaughlin learned of thispolicy when he was informed later that month by stew-ards at the respective units of Storer which the Unionrepresented McLaughlin advised the unit employees notto sign the receipt, there has been no action taken byStorer respecting the refusal of those employees to signas directedThe next negotiating meeting after 13 September washeld on 11 October At the outset of that session,McLaughlin protested the testing procedure and the re-lated discipline provisions set out in the policy and theirbeing put into effect without consultation with or ap-proval by the Union Epstien responded that Storer hadthe right to expand its own drug/alcohol policyMcLaughlin and Epstien then discussed various noneco-nomic Items and reached agreement on about 15 propos-als, including a recognition clause, grievance-arbitrationprocedures, and a no-strike/no-lockout clause The 11October meeting was cut short because of a suddenchange in Epstien's schedule The parties agreed on 11October to resume negotiations on 17 OctoberAt the 17 October meeting, agreement was reached onother items, e g, recall provisions It ended withMcLaughlin telling Davidson that he would contact him"with dates for the next meeting" Instead, as notedbelow, the Union wrote two letters to Storer on 19 Oc-tober without mentioning any further negotiating datesStorer wrote on 24 October, suggested that a 2-day ses-sion be set up to expedite the reaching of final agreementand offered the following dates•"October 30 and 31,November 1, 2, 6, 7, 8, 9" The next meeting took placeon 7 November, as discussed below The Union's twoletters dated 19 October are summarized nextOn 19 October, the Union wrote Storer's headquartersand proposed negotiating a statewide agreement cover-ing five units, in addition to the technical unit at Willing-boro Two of those units are not involved in any way inthe initial case Storer, by letter of 23 October, declinedthe offer.The Union sent a second letter on 19 October protest-ing the "unilateral implementation of the new Alcoholand Drug Policy dated September 19, 1984" On 6November, Storer's general counsel replied that Storerhad the right "to announce the expansion of the Compa-ny's" drug and alcohol policy and offered to discuss anyquestions on it that the Union might have The Union'sresponse was to request immediate rescission of the re-vised policyAt the next negotiating session, on 7 November, theparties reached agreement on several points and dis-cussed other issues which remained open McLaughlintestified that the employees were "getting restless" andthat he could make himself available for weekend bar-gaining to "get things finished" He also testified that theUnion would discuss economic proposals at the nextmeeting and that both sides should bring those proposalsto that meeting By letter dated 14 November, Davidsonoffered to meet on any one of four dates set forth there-in, including 10 December•the date agreed onAt the 10 December meeting, the Union did not haveany economic proposals to present Storer submitted its STORER COMMUNICATIONS307wage proposal whereby it alone would decide all in-creases based on its own merit evaluations The Unionand Storer, as they have done at each bargaining sessionsince 10 October, discussed the revised drug/alcoholpolicy described above and at least three other items, dis-cussed further below At the conclusion of the 10 De-cember meeting, McLaughlin asked when the next ses-sion could be held Epstien suggested a date late in Janu-ary and stated that he had to attend a conference andthat Davidson would be on vacation in late Decemberand early January McLaughlin asked for an earlier dateEpstien told him that he had to put his request in writ-ing3 Developments from mid-December to 10January•Union's demand as to the clerical unitOn 14 December, McLaughlin spoke with Davidsonand told him that the Union would be available through-out January to negotiate on a contract for the technicalunitAs noted earlier, the Union also represented a unit ofclerical employees at Willingboro The collective-bar-gaining agreement covering that unit was scheduled toexpire on 28 February 1985 An unfair labor practicecharge was filed and withdrawn•all relating to theUnion's writing Storer that it wanted to negotiate a re-newal of the contract At this point, there is some com-mingling of events affecting both the technical unit andthe clerical unitOn 19 December (while the Union was writing fordates in January to resume bargaining as to the technicalunit), it wrote Davidson that it desired to negotiate a re-newal of the clerical contract Its letter was sent via cer-tified mail A notice prepared by the U S Postal Servicediscloses that, on 20 December, it left a claim form inStorer's post office box whereby Davidson could pick upthat certified letterOn 21 December, Davidson wrote McLaughlin abouthis telephone discussion on 14 December relating to bar-gaining dates in January for the technical unit Davidsonstated that he would suggest specific dates when he re-turned from vacation in the first week of January On 3January, Davidson wrote McLaughlin, suggesting Janu-ary 23 or 25 On 8 January, McLaughlin wrote to con-firm the 25 January date as to the technical unitSeparately, in the first week of January, McLaughlintelephoned Davidson and expressed concern because theUnion had received no response to its letter of 19 De-cember requesting bargaining as to the clerical unit Da-vidson told McLaughlin that he had been tied up andthat he had been on vacation McLaughlin assured himthat there would be no problem and that he would re-spond in writing soonOn 10 January 1985, the Union held a meeting Theemployees in the Willingboro technical unit and those inthe clerical unit there were present McLaughlin re-viewed the bargaining developments as of then After ex-tensive discussions, a strike vote was conducted All thetechnical unit employees voted to strike as of 28 Febru-ary if agreement was not reachedOn 4 January, Davidson and his immediate superior,Vice President Barbara Silkworth, went to corporateheadquarters in Miami4 The conversations in mid-January 1985On returning to New Jersey, Davidson and Silkworthtalked with three of the Willingboro technicians on 16and 17 January The General Counsel has alleged thatStorer thereby sought to undermine support for theUnion The relevant testimony is set outa Gregory-Davidson discussionOne of the technicians, James Gregory, testified as fol-lows Silkworth asked him to come back to the Willing-boro facility early When he did so, Davidson called himto his office There, Davidson pointed to a computerprintout and told Gregory that it was a corporate wageanalysis prepared by Storer which showed that the em-ployees in the technical unit were underpaid Davidsontold him that Storer wanted to bring their wages intoparity 3 Davidson said Storer's hands were tied becausethe technicians had voted for the Union and that nothingcould be done while a contract was being negotiatedDavidson asked Gregory to go out and to tell the othertechnicians about the printoutDavidson's account is now set out He called Gregoryinto his office because Gregory appeared to be "increas-ingly frustrated" He emphathized with Gregory andpulled out a computer printout to demonstrate thatStorer was aiming at parity Davidson could not recallwhether or not he made any reference to the Union or tothe contract negotiations Davidson indicated to Gregorythat the parity raises had been implemented for employ-ees who were not represented by the UnionI credit Gregory's account Davidson's version seemsless plausible, it seem unlikely that he could allay Greg-ory's increasing frustration, as he put it, by volunteeringthat unrepresented employees were getting raisesb Kelley-Sdkworth conversationAnother Willmgboro technician, Michael Kelley, testi-fied as follows When he arrived for work, Vice Presi-dent Silkworth was standing by the dispatcher's deskShe asked him if he knew what day it was He repliedthat he did not She said it was the day everyone whowas not involved with the Union got a raise He askedwhen would the technicians get a contract She smiled,said everyone else is happy, and walked awaySilkworth's account is as follows Kelley was with an-other employee who had confronted her with complaintsabout an unsafe vehicle and as to when Storer was goingto give the technicians a raise On the latter point, shesaid Storer was bargaining in good faith and, as she hada feeling that the employees felt that Storer was notdoing anything for them, she was trying to indicate thatStorer did care She explained that Storer historicallygave increases each January and that, in fact, other3 Storer has a corporate policy of paying the same wages to employeesof similar skills who are working in a defined geographical section, e g,the New Jersey area 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpeople throughout the State had received raises that dayShe told Kelley that Storer was bargaining in good faithand that other people throughout the State seem to bemore contented than the people at WillingboroI credit Kelley's account It was specific and- not asgeneral as Silkworth's Moreover, if she were seeking toreassure the technicians, as she said she was, it is unlikelythat she would have expressly pointed out to them thatother employees were "more contented"c Grzesczuk-Sdkworth discussionA third Willmgboro technician, Paul Grzesczuk, testi-fied as follows Silkworth introduced herself to him andasked him "what kind of problems" was he having Hecomplained to her about Storer's drug policy, with theway contract negotiations were going, and about safetyequipment Silkworth told him that the drug policy wasneeded to "weed out the bad apples," that all employeeswere getting annual raises but, since he had the Union,Storer's hands were tied and that he "should think posi-tively"Silkworth's version follows Her discussion withGrzesczuk had to do with when the Union was going toget a contract Her response was that Storer was negoti-ating in good faith, that at some point raises would beforthcoming and that, in fact, other employees through-out the state had gotten raises that dayI credit Grzesczuk's testimony as he appeared to recallthe discussion clearly Silkworth's account was very gen-eral She impressed me as one with a precise mind Shedid recall speaking to Grzesczuk It is possible that shehad but a general recollection of her discussion with himbut, even so, I would not find her account as persuasived Kelley-Davidson discussionGeneral Counsel offered the following testimony ofone of the above technicians, Kelley, in support of theallegation that Davidson had sought to undermine theUnion's support among the technical unit employees bytelling them that raises and promotions were frozen be-cause of the Union Kelley saw Davidson in mid-January1985 for the purpose of being considered for a promotionto Tech I, the highest nonsupervisory position among thetechnical employees Davidson had just promoted a unitemployee, Rick Sullivan, from Tech I to a supervisoryposition, lead technician In response to Kelley's inquiry,Davidson stated that all raises and promotions werefrozen because of the union negotiations Kelley pointedout that Davidson had promoted technicians in 1984, areference to the promotion in July 1984 of Sullivan toTech I, and the promotion of George Fuentes from TechI to a supervisory position, lead technician Kelley didnot recall whether Davidson made any further state-mentsDavidson did not specifically refer to a discussion withKelley concerning raises and promotions He was askedby Storer's counsel if he ever told any employee thatpromotions were frozen because of the Union and he an-swered, "No"I credit Kelley's detailed account over Davidson'ssummary denial5 Clerical unit development on 16 JanuaryOn 16 January, Davidson sent Storer's written re-sponse to the Union's 19 December 1984 letter As notedabove, the Union had requested therein negotiations for acontract for the Willingboro clerical employees to suc-ceed the one scheduled to expire 28 February 1985 Inhis response, Davidson informed the Union that Storerwould not negotiate as it received the Union's 19 De-cember on 2 January 1985•that is, within the 60-dayperiod prior to contract expiration Davidson wrote that,in Storer's view, the contract for the Willmgboro clericalemployees had thereby been renewed automatically for 1year6 The work stoppageOn Monday, 21 January, a technician, Michael Kelley,was told by Plant Manager Davidson to remove an ear-ring he was wearing He declined Davidson told him hecould not go to work with an earring The Union's stew-ard, James Gregory, arrived He also was wearing anearnng He too refused to remove it Davidson told themboth to go home for the day and that they could not goback to work if they continued to wear earrings Theyleft All the other technicians left work immediately andfollowed Kelley and Gregory to Kelley's home Theycalled Union Representative McLaughlin, who arrivedthere that afternoon McLaughlin made repeated appeals,by telephone, to Davidson to end the work stoppage byrescinding his order to Kelley and Gregory Davidsonremained firm McLaughlin and Davidson agreed to dis-cuss the matter further at the next negotiating session, setfor 25 JanuaryShortly after 5 p m on 21 January, McLaughlin calledthe Union's office and learned about Davidson's letter of16 January, discussed above, in which Davidson statedthat the contract for the clerical employees had beenautomatically renewed By this time, most of the employ-ees in the clencal unit had arrived at Kelley's home Ac-cording to McLaughlin, the technicians wanted to stayout to protest the way Storer was "dragging its feet in -the bargaining" He informed them that he would haveto get legal advice He instructed them not to put up anypicket signs and he told the clerical employees to reportfor work McLaughlin testified that had Davidsonagreed to his request that day, to rescind his order toKelley and Davidson pertaining to their wearing ear-rings, the technicians would have all returned to workon 22 JanuaryAll of the technicians stayed away from work on 22and 23 January, the clerical employees went to workMcLaughlin consulted with the Union's lawyers Whenhe was advised that the Union "could legally strike forunfair labor practices," he informed the steward for thetechnical unit, James Gregory, that he would be at Will-ingboro on 24 January with picket signs A picket linewas set up that day by the employees in the technicalunitStorer called a clerical employee, Jacqueline Cavone,to testify in support of its contention that James Gregoryforfeited any reinstatement rights he had by reason of hisconduct towards Cavone on the first day of the picket- STORER COMMUNICATIONS309ing Cavone testified without contradiction that Gregorystood in front of her car as she sought to enter the Will-ingboro facility and that Gregory told her that he"would get even" with her for crossing the picket lineCavone further testified that, on the next day, Gregoryagain stood in front of her car He told her, according toCavone, that she would have to run him over to get inCavone testified that Gregory "finally moved" and shedrove in7 Subsequent negotiationsOn 25 January, negotiations in the technical unit re-sumed At that session, McLaughlin first sought to re-solve the "situation of the walkout", Davidson remainedfirm in his refusal to let Kelley and Gregory work whilewearing earrings In the course of the negotiations thatday, McLaughlin drafted and presented to Storer theUnion's first economic proposals These were discussed,as were other subjects The union steward, Gregory, tes-tified that the technicians intended to stnke until they-got a "decent contract"On 31 January, another session was held Someprogress was made then Epstien informed the Unionthat four employees had been hired as permanent re-placements He also presented the Union with a newwage proposal which would increase the technicians'wage rates from 10 to 17 cents an hour in 1985 withslightly larger increases in both 1986 and 1987 and whichwould reserve to Storer the right to increase these ratesbased upon the individual performance of an employeeThe Union reduced its wage demand by 5 cents per hourand reiterated its opposition to allowing Storer the dis-cretion to decide wage increases as it chooses Storer'sposition was that any wage package must include itsright to grant merit increasesFurther sessions were held on 7 February, 8 February,and on 20 February The parties were apart on fiveitems•merit increases and wages, the searching and test-ing procedures of the revised drug/alcohol policy, holi-day pay, standby pay, and whether employees couldmoonlight Epstien produced on 7 February a slight revi-sion in its wage packageOn 8 February, McLaughlin told Epstien that Storer'swage offer was unacceptable The parties discussed theother open issues without resolving themOn 20 February, Epstien submitted to the Union his"final" wage package which provided for a 3-percent in-crease in each year of a 3-year contract and which re-served to Storer the right to grant individuals further in-creases based on performance The other open issueswere discussed McLaughlin submitted no counterpro-posals Epstien asked him to recommend Storer's "final"contract package to the employees McLaughlin said thatthe offer was unacceptable and that he would not evenask for a ratification vote He told Epstien that there hasbeen some progress and he hoped that there would bemore Epstien responded that Storer's position was finaland that the parties were at an impasse McLaughlin dis-puted this, he testified that "hope springs eternal" TheUnion, on 22 and 28 February, requested Storer to meetagain, without indicating that its position vis-a-vis Stor-er's final offer was changed There were no furthermeetings until 10 July 19858 Alleged threat by Gregory and KelleyStorer contends that, as Epstien and Davidson wereleaving the 20 February session, Gregory and Kelleythreatened them and that they thereby forfeited any rightto reinstatement they may have hadEpstien and Davidson testified that Kelley and Greg-ory followed them to the elevator They related thateither Kelley or Gregory asked them, "What the fuck doyou think you're dome' and then asked Epstien if heknew what it was to go to sleep at night not knowing ifhe would wake up Both also testified that Kelley andGregory later temporarily blocked their car from exitingthe parking lot and thumped the car as it leftKelley testified that he and Gregory were standing atthe elevator and that Gregory, in talking to Epstienabout the drug/alcohol policy, said that Storer wants hisblood and that he, Gregory, had been in Vietnam wherehe did not even know if he was going to wake up everymorning Kelley further related that Epstien ran his carinto them in the parking lotGregory testified that he and Kelley were upset by thewhole situation and that, on 20 February, he told David-son while they were waiting for the elevator that he(Gregory) was a Vietnam veteran and that he was bitterat the way Storer was treating himThe accounts given by Epstien and Davidson are in-herently more probable than those offered by Kelley andGregory I credit Epstien and Davidson9 The withdrawal of recognition in the clerical unitAs noted above, Storer took the position on 16 Janu-ary 1985 that the Union's failure to give timely noticehad automatically renewed, for 1 year from 28 February1985, the contract covering the Willingboro clerical em-ployees On 5 April 1985, Storer withdrew recognitionfrom the Union as bargaining agent for the employees inthat unit The circumstances surrounding those develop-ments are now set outOn 19 December 1984, the Union wrote a letter toStorer's manager at Willingboro, to notify him that itwanted to negotiate a new contract to replace the onecovering the clerical employees, then scheduled to expireon 28 February 1985 That letter was sent by certifiedmail, return receipt requested Copies were simultaneous-ly sent to the respective Federal and state mediation of-fices and they received them on 20 December On 20December, the postal service left a delivery notice forDavidson informing him that he could pick up a certifiedletter He did not, although as noted above he wrote theUnion on 21 December relative to the technical unit ne-gotiations The postal service's records show that thedate of delivery to Davidson of the Union's 20 Decem-ber letter was 2 January 1985 Also as noted above, Da-vidson had informed the Union RepresentativeMcLaughlin in early January that Storer would be meet-ing with him to negotiate the renewal contract Storer'scorporate attorney, however, suggested to Davidson thathe legally could refuse to negotiate a renewal contract 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbecause the Union's letter was received within 60 days ofthe termination date of the contract and, as a conse-quence, the contract had been automatically renewedDavidson opted to take that suggestion, notwithstandingthat the clencal employees at Willingboro would thus re-ceive no wage increase in 1985, notwithstanding thattheir counterparts in nearby Storer facilities were gettingraises then and notwithstanding that the resultant dispari-ty in wages would not be consistent with Storer's ownpolicy of ensuring wage panty among employee classifi-cations on a statewide basisOn 29 January 1985 the Union filed an unfair laborpractice charge in Case 22-CA-13667 to protest Storer'srefusal to negotiate a renewal contract for the clericalemployees at Willingboro In an effort to adjust the con-tentions raised by the Union and Storer during the ad-ministrative investigation of that charge, the RegionalOffice proposed that it would approve a request by theUnion to withdraw that charge provided that Storerinform the clencal employees (a) that the Union hadgiven Storer timely notice of intent to terminate the con-tract, (b) that it was not the Union's fault that Storer didnot receive the notice in a timely fashion, and (c) thatStorer agree to bargain with the UnionOn 11 March, Davidson met with the employees in theclerical unit and read to them the following noteI call this meeting to let you know that the Com-pany will meet with the Union currently represent-ing you this week As you may be aware, the Unionsent the company notification that it wanted to re-open the contract Although this notice was mailedin December, the Company did not receive it untilJanuary, after the time penod for such notificationhad passed Nonetheless, the company had decidedto meet with the Union to discuss your conditionsof employmentOne of the clericals present was Jacqueline CavoneShe testified as Storer's witness and related that David-son was then "trying to point out that the Union did notgive [notice] in time, but the company decided in spite ofthat [to] negotiate" Cavone and other clencal employeesconcluded that the only way that they could get a raisewas to have the Union decertifiedOn 25 March, Davidson met with the clerical employ-ees to advise them as followsThis is in addition to my previous comments con-cerning the reopening of negotiations for a newclerical agreement which were ongmally scheduledfor March 13, 1985, but were cancelled at theUnion's request due to the passing of the UnionPresident I wanted to make the following addition-al comments so you are totally informedEarlier, I had discussed with you that the Unionhad sent their notification to renegotiate a newagreement to us sometime in December, but it wasnot received by us here until January 2, which wasafter the date required in the contract to open nego-tiations for a new agreement Be that as it may,since the Union apparently placed the notificationletter in the mail before the cut-off date and thePost Office made a mistake or was the cause for thedelay in having the notice received by us on Janu-ary 2, the Company has decided to agree to negoti-ate, despite this technicality which was not the faultof the Union but apparently the fault of the PostalService or some other party In short, I wanted youto know that we have decided to go to the bargain-ing table in good faith with the hope to reach a newagreeement with the Union, despite the fact that thenotice was not received by me on time due to nei-ther the fault of the Union nor the CompanyOn 28 March the Union's request to withdraw thecharge it filed on 29 January in Case 22-CA-13667 wasapproved, apparently because Davidson's 25 Marchstatement above met the conditions set by the Region, asrelated above Apparently the Union was unaware thatone of the clerical employees, Cavone, had on 27 Marchcirculated a sheet which contained a statement at its topthat, "We, the undersigned no longer want to berepresented by the [Union]" and that 16 of the 22 em-ployees in the Willingboro clerical unit signed it Cavoneinformed Davidson of that fact, and filed a decertifica-tion petition with the Board, on 1 April On 5 April, Da-vidson wrote McLaughlin to inform him that a 9 Aprilbargaining session for the clerical unit was canceled be-cause Storer could not legally meet with the Union inas-much as he had been informed that all of the 16 clericalemployees then working had signed a decertification pe-titionThe Union, on 16 May, filed the unfair labor practicecharge in Case 22-CA-13845, one of the five underlyingthe complaint in this case That charge stated that Storer,after having initially "refused to recognizebecauseof an alleged untimely demandby the Unionand after absolving the Union for any wrongdoing[it] agreed to bargain[Respondent] has again refusedto bargain"10 Polling of the clerical employeesOn 26 April 1985, one of Storer's attorneys met withthe clerical employees at Willingboro, to tell them thatStorer would conduct a secret-ballot election to find outif they wanted the Union to represent them The em-ployees were told then no action would be taken againstthem as a result of how they voted The balloting wasconducted by an individual who also is a local police ser-geant No supervisors of Respondent were present Theballots asked, "Do you wish to be represented by the[Union]?" All the clerical employees checked the "NO"box11 The April wage increasesOn 1 April 1985 Respondent put into effect, for theemployees in the technical unit, the wage increases andother provisions contained in its final offer made to theUnion at the last previous bargaining session 4 TheUnion was notified of this4 Storer had engaged a local attorney to handle the unfair labor prac-tice charge relating to its refusal in January to negotiate a new contractContinued STORER COMMUNICATIONS311On 23 May, the Union requested a resumption of thebargaining for the technical unit By letter dated 13 June,Storer advised the Union that it would meet with theUnion in July They met in mid-July At that meeting,the last between the parties, the Union withdrew its op-position to Storer's earlier proposals (since implemented)on the matters concerning holiday pay and standby payThe Union continued to object to the other three pointswhich had separated the parties, i e, the 3-percent annualwage increases, the drug/alcohol policy, and the restric-tions on outside employment12 Alleged unlawful dischargeThe parties stipulated that Stephen Wydner, an em-ployee in the unit represented by the Union at Storer'sfacility in Port Murray, New Jersey, was discharged on1 July 1985 pursuant to Storer's enforcement of itsdrug/alcohol policyC Analysis1 Alleged dilatory bargainingThe General Counsel contends that Storer has failedto bargain collectively with the Union as the representa-tive of the unit of technical employees at Willingboro bynot meeting with the Union "at reasonable times" as re-quired by Section 8(d) of the Act Storer's 1-month delayin responding to the Union's initial demand letter, thecredited testimony that Storer's attorney, Epstien,wanted over a month's delay, to October 1984, beforeholding the second meeting, and the unavailability ofPlant Manager Davidson for another month later thatyear are, prima facie, indicia of bad-faith bargaining SeeGreat Lakes Coal Go, 268 NLRB 1207 fn 3, 1214-1215(1984), Hudson Chemical Co, 258 NLRB 152, 157 (1981),Cable Vision, 249 NLRB 412, 420 (1980), Milgo Industri-al, 229 NLRB 25, 31 (1977) These cited cases reflect theBoard's deep concern with "protracted delays in arrang-ing" bargaining sessions See J H Rutter-Rex Mfg Go,86 'NLRB 470, 474, 506 (1949)To neutralize the significance of the evidence of unduedelays on its part, Respondent has offered countervailingevidence which demonstrates that the Union itself didnot genuinely press for intensive negotiating sessions and,indeed, that Storer on occasion had' to take the initiativein scheduling meetings Thus, the Union delayed over 2months after certification to even request bargaining, itfailed to honor Storer's request for its economic demandsuntil after the strike began, and (except for its representa-tive voicing criticism of Epstien's offer in August 1984 ofa later September-early October date for the next ses-sion) it never stated any serious objection to the schedul-ing of the sessions, even in the many letters it wrote•until it filed an unfair labor practice charge thereon, alsoafter the strike had begun Storer notes that the schedul-for the clerical unit That attorney had been under the impression that hewas also retained to negotiate with the Union for the technical employeesunit and, in the course of adjusting the questions raised by the unfairlabor practice charge, set up negotiating sessions for both units He can-celed the session for the technical unit when he learned that he had notbeen retained as to that uniting of the bargaining sessions in this case closely parallelsthe scheduling format followed by the parties in a recentcase, one in which the General Counsel premised bad-faith bargaining on the tactics used, and made no claimthat the scheduling was dilatory Storer urges that thatdecision warrants dismissal of General Counsel's conten-tion here See Reichhold Chemicals, 277 NLRB 639(1985) To the same general effect, Storer has cited Carl-sen Porsche Audi, 266 NLRB 141, 149 (1983), and F & FConstruction Go, 235 NLRB 1440 (1978)I find that Storer has successfully rebutted the infer-ence of bad-faith bargaining that could be drawn fromthe evidence offered by the General Counsel For thatmatter, I note that the Union did not press for swifter ne-gotiations not because of inexperience, Inadvertence, orlack of diligence Rather, it delayed its initial bargainingrequest while it weighed the feasibility of seeking amaster contract for all the technical units of Storer em-ployees which it represented in New Jersey The Unionwas still openly pursuing this aim as late as 19 October1984, as evidenced by the letter its president wrote onthat date to Storer's corporate office It appears that,even in January 1985, it had not abandoned its aim ofmultiunit bargaining, it may not have been pure coinci-dence that the technical unit employees voted then to goon strike on 28 February, the date that the clerical con-tract was scheduled to expire The Union's failure tosubmit its economic demands until after the 21 Januarywork stoppage indicates that that was no coincidenceI further note that bargaining was intensified once thatwork stoppage began, and after the Union finally pro-duced its wage demands Storer's delay later in schedul-ing the last meeting until July 1985, is offset by the factthat, by then, the parties had long been at impasse, asdiscussed infra and as the Union, in its request to meet,gave Respondent no reason to believe the impasse wouldendI find that the evidence of Storer's delays in holdingbargaining sessions, in the context of the overall bargain-ing for the technical unit at Willingboro, is insufficient toestablish that Storer sought to evade its bargaining obli-gations In making that determination, I am cognizant ofthe admonitions by Administrative Law Judge Wed, inMilgo Industrial, supra, against becoming so engrossed inanalyzing each indicium of alleged bad-faith bargainingthat the broad picture is missed The parties themselveshave segregated this case into specific components andhave so presented the issues to me There is no allegationthat Storer engaged in surface bargaining The GeneralCounsel advised that that was not an issue and, indeed,were it, the evidence would still appear Insufficient CfLeeds Cablevision, 277 NLRB 103 (1985)2 Alleged unilateral implementation of thedrug/alcohol policyStorer, in September 1984, notified its employees na-tionwide that effective immediately it would provide andpay for rehabilitation of its employees who own up tohaving a problem with drugs or alcohol and that itwould require its employees under penalty of dischargeto take blood/urine tests to detect the use of drugs or al- 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcohol and to submit to searches of their person and prop-erty whenever Storer's supervisors believed it reasonableto require a test or searchStorer contends initially that Storer's basic policy(whereby employees would be discharged if caught usingdrugs, or using alcohol on or off its premises), was un-changed by that announcement That is, to my mind, thesame as saying, if the goal is the same, the means usedare immaterial Respondent would analogize the revi-sions in its drug/alcohol policy to an employer's substi-tuting a timeclock for a manual recording of workingtimes, found lawful in Rust Craft Broadcasting of NewYork, 225 NLRB 327 (1976) Storer recognizes that theSeptember 1984 announcement may have an "emotional"Impact on its employees but does not appear to give anyweight to that concern It may be that Storer finds itsown anxieties about having a drug-free work force over-whelming The language which is appropriate to a reso-lution of the issue raised by this contention of Respond-ent is that used by Administrative Law Judge BernardReis, adopted by the Board in Mid-South Hospital, 221NLRB 670, 675 (1975), "it may fairly be said that thissort of change in an employer's investigatory method,substantially varying both the mode of investigation andthe character of proof on which an employee's continuedjob security might hinge, is a bargainable change in theterms and conditions of his employment" The revisionin Storer's drug/alcohol policy in September 1984 wasthus a mandatory subject of bargainingI turn next to whether Respondent has failed to dis-charge its statutory bargaining obligation thereonStorer issued the revisions to its employees withouthaving given the Union prior or even contemporaneousnotice The new policy was effective at once Nonethe-less, none of the employees in any of the units involvedherein were subjected to the operations of the revisedpolicy until about 10 months later In that interim period,Storer and the Union discussed the provisions of the newpolicy many times The Union informed Storer it had noobjections to the rehabilitative aspects of the new policyand that it objected strenuously to the testing and searchprovisions Storer's response consistently was that itopted for a uniform policy and it was adamant on thatpointThe General Counsel argues that Storer presented theUnion with a fait accompli in promulgating the newpolicy in September 1984 and relies on Board decisionswhich hold that an employer's doing so constitutes bad-faith bargaining See Ciba-Geigy Pharmaceuticals Division,264 NLRB 1013 (1982), and Mosher Steel Go, 220 NLRB336 (1975) Those cases, however, are factually distin-guishable from the instant case as there the respondentemployers had implemented the announced changesStorer, on the other hand, took no action, other than tomeet and discuss the new policy with the Union, for 10months before implementing it The rationale, set out inMid-South Hospital, supra, pertains directly to the issuebefore me now, and warrants dismissal of the complaintallegation as the Union had, and availed itself of, the op-portunity to present its views before implementationThe General Counsel does not contend that Storer atany point in this case engaged in surface bargaining Onthe matter of its new drug/alcohol policy, Storer en-gaged in hard, not bad-faith bargaining3 Alleged efforts to undermine the UnionThe credited testimony establishes that Storer's manag-er at Willmgboro and its vice president for its NewJersey area both talked with three separate technical unitemployees in mid-January 1985 to let them know quiteclearly that they were not getting the raises given allother Storer employees because they had selected theUnion to be their representative Storer's officials werenot stating a legal principle The attendant circumstancesindicate clearly that they wanted the employees to real-ize the folly of their choice Were Storer's manager andits vice president expounding Storer's legal duties in re-sponse to unsolicited inquiries, I would agree with itsview that the Board's holding in SCA Services of Georgia,275 NLRB 830 (1985), would govern The actual discus-sions, in context, disclose that Storer placed the onus forthe technical employees not getting and not being able toget raises on them for having chosen the Union Bydoing so, Storer has interfered with employee rightsunder Section 7 of the Act See Gulf States Mfrs, 230NLRB 558, 560-561 (1977) Davidson's remarks toKelley would lead him to conclude that a penalty hadbeen attached to the right of the employees in the techni-cal unit to select the Union as their representative andStorer thereby violated Section 8(a)(1) of the Act SeeAlpha Cellulose Corp, 265 NLRB 177, 178 (1982)4 The alleged unfair labor practice strikeThe General Counsel contends that the technical em-ployees have been engaged in a strike on and since 25January 1985 which had been caused and prolonged byStorer's unfair labor practicesThe evidence before me is that the technical employ-ees walked out on 21 January 1985 in protest of Storer'srefusal to let Kelley and Gregory work while wearingearrings The testimony of the Union's representative in-dicates firmly that that walkout and the ensuing picket-ing would have ended immediately if Storer would let itstechnical employees wear earrings while at work Theeffort to relate the work stoppage to any alleged unfairlabor practices fails on that account and on the absenceof any showing of causation The only unfair labor prac-tices found are those involving the conversations on 6January that Davidson and Silkworth, Storer's plantmanager and its vice president respectively, had withthree technical employees Nowhere is there any proba-tive evidence that those conversations were the cause ofthe walkout or any basis for its continuation In the ab-sence of any casual connection between any unfair laborpractice and the strike, I shall dismiss this allegation ofthe amended complaint See SCA Services of Georgia,supra at 20-21 55 It is unnecessary to decide whether Gregory and Kelley forfeited anyreinstatement rights (they would have had as unfair labor practice strik-ers) by reason of their conduct on 20 February 1985 as found aboveWere It required, I would have to find that they lost any such right byreason of their misconduct then STORER COMMUNICATIONS3135 The alleged unlawful withdrawal of recognitionStorer withdrew recognition in April 1985 from theUnion as the representative of the Willingboro clericalemployees when informed that a majority signed a peti-tion disavowing the Union The General Counsel con-tends that that petition was tainted by Storer's havingunilaterally imposed its drug/alcohol policy and by itsrefusal in January 1985 to negotiate a new clerical con-tract Clearly, if the source of the employees' dissatisfac-tion with the Union were unfair labor practices commit-ted by Storer, Storer could not lawfully rely on the peti-tion See Medo Photo Supply Corp v NLRB, 321 U S678, 681 (1944) The argument offered by General Coun-sel fails For the reasons set forth above, Storer did notcommit an unfair labor practice in having announced itsrevised drug/alcohol policy Nor can Storer's refusal tonegotiate in January 1985 a renewal contract be found tobe an unfair labor practice as it has not been so allegedin the complaint nor has General Counsel moved toamend the complaint to allege it as such That does notappear to be an oversight on General Counsel's part 6As there is no contention that Storer instigated thefiling of the decertification petition among its clericalemployees at Willingboro and as there is no basis to at-tribute its filing to any unfair labor practice by Storer,Storer's withdrawal of recognition based on its good-faith doubt of the Union's majority status is not violativeof the Act Celanese Corp of America, 95 NLRB 664(1951)6 Alleged unlawful unilateral wage increases inApril 1985Storer had made its final offer on 21 February 1985 tothe Union for the technical unit employees The Unionhad made it clear that that offer was not worthy of sub-mission to its members for consideration Storer in es-sence put its final proposals into effect in April 1985The General Counsel contends that, in so doing, Storerbypassed the Union and acted unilaterally on the groundthat no impasse had been reached The gist of GeneralCounsel's case is that Storer had bargained in bad faithpnor to the asserted impasse and hence cannot rely onthe impasse to justify its unilateral action I have foundthat there is no merit to General Counsel's allegations ofbad-faith bargaining The General Counsel separatelysuggests that the negotiations have gone on for a lengthyperiod because progress had been slow and urges there-6 It appears that General Counsel purposefully did not allege the Janu-ary refusal as an unfair labor practice The Union had filed an unfairlabor practice charge in Case 22-CA-13667 to protest that refusal TheBoard s Regional Office had proposed to Storer that It would approvewithdrawal of that charge if Storer complied with certain specified con-ditions•that it would Inform its clerical employees that the Union wasnot at fault with respect to Storer's receiving its demand late and thatStorer would notify those employees that it would negotiate with theUnion Storer complied with those conditions on 25 March and on 28March 1985 the Regional Office approved the Union's request to with-draw that charge The General Counsel has sought by indirection toreopen the underlying dispute It would seem best in effectuating thepolicies of the Act to honor the terms under which the Union's with-drawal request had been approved Cf Texaco Inc , 273 NLRB 1335(1985) Cf Indiana Cabinet Co, 275 NLRB 1209 (1985), and Quinn Co,273 NLRB 795 (1984)fore that further time was needed before it can be saidthat an impasse had been reached The timing of a finaloffer is usually a tactical step in negotiations and, with-out more, the Board shall not label as unfair that timingI find that a valid impasse had been reached upon thetender of Storer's final offer on 21 February and theUnion's rejection of it and that therefore Storer's unilat-eral institution of its final offer in April 1985 did not vio-late Section 8(a)(1) and (5) of the Act See Seattle-FirstNational Bank, 267 NLRB 897 (1983)7 The poll of the clencal employeesStorer's conduct of a secret poll of its clerical employ-ees at Willingboro met the requisite safeguards set by theBoard and does not constitute a violation of Section8(a)(1) of the Act as alleged See American Mirror Co,277 NLRB 1626 (1986)8 The discharge of Stephen WynderThe complaint was amended to allege that an employ-ee at Port Murray employed in a unit represented by theUnion had been discharged in July 1975 by reason of theapplication to him of Storer's revised drug/alcohol rulesObviously, this allegation is premised on a separate con-tention that the implementation of those rules was unlaw-ful I have already found that Storer did not fail orrefuse to bargain collectively with the Union as to therevisions in its drug/alcohol policy The extended discus-sions it had with the Union thereon, from the account ofthe Union's representative himself, were viewed by theUnion as applicable to all the units of Storer employeesthat the Union represented In these circumstances, I findthat impasse had been reached on that policy long beforeWydner was discharged in July 1985 for violating itThus, I conclude that his discharge was not the result ofany bad-faith negotiations but rather it was attributableto the enforcement of a lawfully adopted work ruleCONCLUSIONS OF LAW1 Storer and its respective subsidiaries in this case areeach an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act2 The Union is a labor organization as defined in Sec-tion 2(5) of the Act3 Storer committed unfair labor practices in violationof Section 8(a)(1) of the Act by the conduct of its agents,Davidson and Silkworth, in mid-January 1985 in leadingemployees in the technical unit at Willingboro to con-clude that raises and promotions were being denied thembecause they supported the Union4 Storer did not commit any of the other unfair laborpractices alleged in the amended complaint5 The strike by the technical employees at Willing-boro was not caused or prolonged by any unfair laborpractice committed by Storer6 It will effectuate the policies of the Act (a) to limitthe scope of the remedial order to Storer's facility atWillingboro, (b) to apply that order to the parent and toits subsidiary which employ the employees in the techm- 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcal unit Involved in this case,7 and (c) to deny GeneralCounsel's request for a visitatonal order in view of thelimited violations found[Recommended Order omitted from publication ]7 The subsidiary exists as an administrative unit of the parent and clear-ly follows the lead of the parent in all matters involving labor relationsed to the issue of remedy See Marlene Industries Corp, 255 NLRB 1446policies Storer s contentions go to the scope of the unit and do not relat-(1981)